Citation Nr: 0013338	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 decision from the Manila, 
Philippines, VA Regional Office (RO), which denied the 
appellant's claim for VA benefits as he had no recognized 
active service.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In August 1998, the appellant filed an initial claim for VA 
benefits for service connection for a mild stroke and high 
blood pressure and for nonservice-connected disability 
pension benefits.  The appellant submitted an 
"Identification," which indicated that he had been enlisted 
in February 1945 to the "United States Philippine Islands 
Forces, 47th (R.O.T.C.) Division, 47th Infantry."  

In his notice of disagreement, received in November 1998, the 
appellant stated that he served in the "recognized R.O.T.C. 
Guerillas" from February 1944 through the liberation of 
Manila during World War II.  The appellant reported that the 
original roster of the 47th (R.O.T.C.) infantry division of 
the United States Philippine Islands Forces had not been 
verified prior to the 1948 deadline for certifying guerrilla 
service.  

In February 1999 ARPERCEN certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  


II. Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a) and (d) (1998).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

